 

Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

x
JOSE RAMIREZ MELGAR, individually and on behalf of all
others similarly situated,

 

Plaintiff, COLLECTIVE ACTION
COMPLAINT
-against-
JURY TRIAL
CLEARVIEW SM, INC. and MOJSI MARKE, as an individual, © DEMANDED

Defendants.
x

 

1. Plaintiffs, JOSE RAMIREZ MELGAR, individually and on behalf of all others
similarly situated, (hereinafter referred to as "Plaintiffs"), by their attorneys at Helen
F. Dalton & Associates, P.C., alleges, upon personal knowledge as to themselves and
upon information and belief as to other matters, as follows:

PRELIMINARY STATEMENT

2. Plaintiffs, JOSE RAMIREZ MELGAR, individually and on behalf of all others
similarly situated, through undersigned counsel, bring this action against
CLEARVIEW SM, INC. and MOJSI MARKE, as an individual, (hereinafter
referred to as "Defendants"), to recover damages for egregious violations of state and
federal wage and hour laws arising out of Plaintiffs’ employment CLEARVIEW SM,
INC., located at 199 Bush Street Brooklyn, NY 11231.

3. As a result of the violations of Federal and New York State labor laws delineated
below, Plaintiffs seek compensatory damages and liquidated damages in an amount
exceeding $100,000.00. Plaintiffs also seeks interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.
Ll

 

10.

11.

12.
13.

14.

15.

16.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over Plaintiffs’ federal claims pursuant to
the FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.
This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant to
28 U.S.C. §1367.
Venue is proper in the EASTERN District of New York pursuant to 28 U.S.C.
§1391(b) because a substantial part of the events or omissions giving rise to the
claims occurred in this district.
This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.
§§2201 & 2202.

THE PARTIES

Plaintiff JOSE RAMIREZ MELGAR residing in Queens, NY was employed by the
Defendant at CLEARVIEW SM, INC., from in or around November 2010 until in or
around February 2021.
Defendant, CLEARVIEW SM, INC., is a corporation organized under the laws of
New York with a principal executive office at 199 Bush Street Brooklyn, NY 11231.
Defendant, CLEARVIEW SM, INC., is a corporation authorized to do business under
the laws of New York.
Upon information and belief, Defendant MOJSI MARKE owns and _ operates
CLEARVIEW SM, INC.
Defendant MARKE MOJSI is an agent of CLEARVIEW SM, INC.
Upon information and belief, Defendant MOJSI MARKE has power over personnel
decisions at CLEARVIEW SM, INC.
Upon information and belief, Defendant MOJSI MARKE has power over payroll
decisions at CLEARVIEW SM, INC.
Defendant MOJSI MARKE has the power to hire and fire employees at
CLEARVIEW SM, INC., establish, and pay their wages, set their work schedule, and
maintains their employment records.
During all relevant times herein, Defendant MOJSI MARKE, was Plaintiffs
employer within the meaning of the FLSA and NYLL.
ui

17.

18.

19.

20.

21.

On information and belief, CLEARVIEW SM, INC., is at present and has been at all
times relevant to the allegation in the complaint, an enterprise engaged in interstate
commerce within the meaning of the FLSA in that the entity (1) has had employees
engaged in commerce or in the production of goods for commerce, and handle, sell or
otherwise work on goods or material that have been moved in or produced for
commerce by any person: and (ii) has had an annual gross volume of sales of not less
than $500,000.00.
FACTUAL ALLEGATIONS
Plaintiff JOSE RAMIREZ MELGAR was employed by Defendants at CLEARVIEW
SM, INC., from in or around November 2010 until in or around February 2021.
At the time of the filing of this complaint, the relevant statutory period is from in or
around July 2015 until in or around February 2021.
During Plaintiff JOSE RAMIREZ MELGAR‘S employment by Defendants at
CLEARVIEW SM, INC., Plaintiff's primary duties were as an machine operator,
aluminum cutter, fabricator and performing other miscellaneous duties from in or
around July 2015 until in or around February 2021.
Plaintiff JOSE RAMIREZ MELGAR was paid by Defendants:
i. approximately $180.00 per day from in or around July 2015 until in or
around December 2015.
ii. approximately $190.00 per day from in or around January 2016 until
in or around December 2016.
iii. approximately $200.00 per day from in or around January 2017 until
in or around December 2017.
iv. approximately $210.00 per day from in or around January 2018 until
in or around December 2018.
v. approximately $230.00 per day from in or around January 2019 until
in or around December 2019.
vi. approximately $250.00 per day from in or around January 2020 until
in or around February 2021.
22.

23.

24,

25.

26.

27.

28.

29.

Plaintiff JOSE RAMIREZ MELGAR worked approximately sixty-six (66) hours or
more hours per week at CLEARVIEW SM, INC., from in or around July 2015 until in
or around February 2021.
Although Plaintiff JOSE RAMIREZ MELGAR worked approximately sixty-six (66)
or more hours per week during his employment by Defendants, Defendants did not
pay Plaintiff time and a half (1.5) for hours worked over forty (40), a blatant violation
of the overtime provisions contained in the FLSA and NYLL.
Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.
Upon information and belief, Defendants willfully failed to keep accurate payroll
records as required by both NYLL and the FLSA.
As a result of these violations of Federal and New York State labor laws, Plaintiff
seeks compensatory damages and liquidated damages in an amount exceeding
$100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and
equitable remedies this Court deems appropriate.

COLLECTIVE ACTION ALLEGATIONS
Plaintiff brings this action on behalf of himself and other employees similarly situated
as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly situated
are the collective class.
Collective Class: All persons who are or have been employed by the Defendants as a
machine operator, aluminum cutter, fabricator or other similarly titled personnel with
substantially similar job requirements and pay provisions, who were performing the
same sort of functions for Defendants, other than the executive and management
positions, who have been subject to Defendants’ common practices, policies,
programs, procedures, protocols and plans including willfully failing and refusing to
pay required overtime wage compensation.
Upon information and belief, Defendants employed approximately 10 employees

within the relevant time-period who were subjected to similar payment structures.
tl

30.

31.

32.

33.

34.

35.

36.
37.

38.

39.

40.

4l.

Upon information and belief, Defendants suffered and permitted Plaintiff and the
Collective Class to work more than forty hours per week without appropriate
overtime compensation.
Defendants’ unlawful conduct has been widespread, repeated, and consistent.
Upon information and belief, Defendants had knowledge that Plaintiff and the
Collective Class performed work requiring overtime pay.
Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and
has caused significant damages to Plaintiff and the Collective Class.
Defendants are liable under the FLSA for failing to properly compensate Plaintiff and
the Collective Class, and as such, notice should be sent to the Collective Class. There
are numerous similarly situated current and former employees of Defendants who
have been denied overtime pay in violation of the FLSA and NYLL, who would
benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
opportunity to join the present lawsuit. Those similarly situated employees are
known to Defendants and are readily identifiable through Defendants’ records.
The questions of law and fact common to the putative class predominate over any
questions affecting only individual members.
The claims of Plaintiff are typical of the claims of the putative class.
Plaintiff and his counsel will fairly and adequately protect the interests of the putative
class.
A collective action is superior to other available methods for the fair and efficient
adjudication of this controversy.
FIRST CAUSE OF ACTION

Overtime Wages Under The Fair Labor Standards Act
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).
At all times relevant to this action, Plaintiff was engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and

207(a).
EL

42.

43.

44.

45.

46.

47.

48.

49,

At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of
29 U.S.C. §§206(a) and 207(a).
Defendants willfully failed to pay Plaintiff overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
regular wage, to which Plaintiff was entitled under 29 U.S.C. §§206(a) in violation of
29 U.S.C. §207(a)(1).
Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to the compensation of the Plaintiff.
Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, his unpaid wages and an equal amount in the form of liquidated
damages, as well as reasonable attorneys’ fees and costs of the action, including
interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).
SECOND CAUSE OF ACTION

Overtime Wages Under New York Labor Law
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of New York Labor Law §§2 and 651.
Defendants failed to pay Plaintiff overtime wages for hours worked in excess of forty
hours per week at a wage rate of one and a half (1.5) times the regular wage to which
Plaintiff was entitled under New York Labor Law §652, in violation of 12
N.Y.C.R.R. 137-1.3.
Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants, jointly and severally, his unpaid overtime wages and an amount
equal to his unpaid overtime wages in the form of liquidated damages, as well as
reasonable attorneys’ fees and costs of the action, including interest in accordance

with NY Labor Law §198(1-a).
 

THIRD CAUSE OF ACTION

Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

50.

51.

52.

Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

Defendants failed to provide Plaintiff with a written notice, in English and in Spanish
(Plaintiff's primary language), of his rate of pay, regular pay day, and such other
information as required by NYLL §195(1).

Defendants are liable to Plaintiff in the amount of $5,000.00 each, together with costs
and attorneys’ fees.

FOURTH CAUSE OF ACTION

Violation of the Wage Statement Requirements of the New York Labor Law

53.

54.

55.

Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

Defendants failed to provide Plaintiff with wage statements upon each payment of
wages, as required by NYLL §195(3)

Defendants are liable to Plaintiff in the amount of $5,000.00 each, together with costs

and attorneys’ fees.

PRAYER FOR RELIEF

Wherefore, Plaintiffs respectfully request that judgment be granted:

a. Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiffs’ rights under the FLSA, the New York Labor Law, and its regulations;

b. Awarding Plaintiff unpaid overtime wages;

c. Awarding Plaintiff liquidated damages pursuant to 29 U.S.C. §216 and New
York Labor Law §§198(1-a), 663(1);

d. Awarding Plaintiff prejudgment and post-judgment interest;

e. Awarding Plaintiff the costs of this action together with reasonable attorneys’
fees; and

f. Awarding such and further relief as this court deems necessary and proper.
 

Case 1:21-cv-03779-BMC Document1 Filed 07/06/21 Page 8 of 9 PagelD #: 8

DEMAND FOR TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the complaint.

Dated: This 4** day of July, 2021.

    

Roman Avshaluniov, Esq. (RA 5508)
Helen F. Dalton & Associates, PC
Kew Gardens Road, Suite 601

Kew Gardens, NY 11415

Telephone: 718-263-959 |

Fax: 718-263-9598

 
Case 1:21-cv-03779-BMC Document1 Filed 07/06/21 Page 9 of 9 PagelD #: 9

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

JOSE RAMIREZ MELGAR, individually and on behalf of all others similarly situated,
Plaintiff,
-against-
CLEARVIEW SM, INC. and MOJSI MARKE, as an individual,

Defendants.

 

SUMMONS & COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiffs
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

CLEARVIEW SM, INC.
199 Bush Street
Brooklyn, NY 11231

MOJSI MARKE
199 Bush Street
Brooklyn, NY 11231
